DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 3, 9, and 13 are, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Im et al. (US pub 20200219860).
The applied reference has a common ASSIGNEE with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	With respect to claim 1, Im et al. teach a semiconductor package, comprising (see figs. 1-18 and associated text): 
a package substrate 101; 
a connection substrate 301 on the package substrate, the connection substrate having a recession R1 on a lower corner of the connection substrate, the recession facing a top surface of the package substrate; 
a semiconductor chip 210 on the connection substrate; and 
a plurality of connection terminals 310 connecting the package substrate to the connection substrate such that the recession is laterally spaced apart from the plurality of connection terminals.  
With respect to claim 2, Im et al. teach the connection substrate includes a plurality of upper pads 311 on a top surface of the connection substrate and a plurality of lower pads 331 on a bottom surface of the connection substrate, the upper pads connected to the semiconductor chip, and the lower pads connected to the package substrate, and a width of the recession is greater than a distance between a sidewall of the connection substrate and an outermost one of the upper pads.  
	With respect to claim 3, Im et al. teach the recession vertically overlaps at least one of the upper pads.  
With respect to claim 9, Im et al. teach the recession has a stepwise surface.  
With respect to claim 13, Im et al. teach the connection substrate has a first sidewall and a second sidewall that face each other, the recession includes a first recession (left) adjacent to the first sidewall and a second recession (right) adjacent to the second sidewall, the second recession being mirror-symmetrical with the first recession.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US pub 20200219860).
With respect to claim 4, Im et al. fail to teach the range for the width of the recession.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the width of the recession  through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 7, Im et al. fail to teach the range for the maximum depth of the recession.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the width of the recession  through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.


  Allowable Subject Matter
Claims 14-20 are allowed.
Claims 5-6, 8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814